t c memo united_states tax_court stephen james caputi petitioner v commissioner of internal revenue respondent docket no filed date stephen james caputi pro_se carol-lynn e moran for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issues are whether petitioner is entitled to a sec_151 dependency_exemption deduction for his son thomas a child_tax_credit under sec_24 for thomas and head_of_household filing_status underlying these issues is whether sec_152 is constitutionally permissible at the time the petition was filed petitioner resided in washington crossing pennsylvania background petitioner and jocelyn sirkis were divorced on date they have two children theodore and thomas caputi after he moved out of the marital residence in mid-date petitioner had partial custody of both children on alternating weekends and for one midweek dinner visit during this time both petitioner and ms sirkis were seeking primary physical custody of their sons on date an agreed custody order of the court of common pleas of bucks county pennsylvania provided that both parents will share legal custody and named ms sirkis the primary custodial_parent subject_to partial physical custody rights of petitioner petitioner’s partial physical custody schedule centers on an alternating weekly basis petitioner has his sons from wednesday after school through thursday morning and from friday after school through monday morning one week and then from tuesday after school through thursday morning the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue next petitioner did not maintain a log or any other record pertaining to the time that the children were with him during the year in issue on his federal_income_tax return for petitioner claimed a dependency_exemption deduction for thomas he also claimed the child_tax_credit for thomas and head_of_household filing_status respondent disallowed the dependency_exemption deduction the child_tax_credit and determined that petitioner’s correct filing_status was single discussion a relevant statute sec_1 dependency_exemption deduction sec_151 provides that an individual taxpayer is allowed to deduct an exemption for personal dependents the definition of dependent includes a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer sec_152 special rules however apply in the case of children of divorced or separated parents sec_152 prior to the custodial_parent generally was treated as having provided more than half of the support for each minor the custody order also provides for the parties to alternate holidays to each have one week of uninterrupted vacation time with the children and for custody when one of the parties is traveling out of town on business child and was entitled to the dependency_exemption deduction the noncustodial_parent however was entitled to the exemption if he or she provided dollar_figure or more for the support of the child and the custodial_parent did not clearly establish by a preponderance_of_the_evidence that he or she provided more than the noncustodial_parent see sec_152 prior to amendment by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 this put the internal_revenue_service irs in the middle of conflicts between parents that were often subjective and presented difficult problems of proof and substantiation h rept part ii pincite congress amended sec_152 and gave the exemption to the custodial_parent unless that parent waives the right to claim the exemption id pincite absent such a waiver under sec_152 in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent will generally be treated as providing over half of the support for the minor dependent and that parent will be entitled to the deduction at trial petitioner claimed that he had custody of thomas for a greater portion of petitioner did not however present any evidence other than his own rather vague testimony that he had custody of thomas for a greater portion of the calendar_year prior to the custody order of date petitioner had custody of thomas every other weekend and one midweek dinner visit furthermore petitioner admitted that his time with thomas for the year did not increase until after the custody order of date while the new agreement did increase his time with thomas it is by no means clear that his custody for the remainder of the year exceeded that of his former wife in sum we find that petitioner was not the custodial_parent for and therefore is not entitled to the dependency_exemption deduction a noncustodial_parent may be treated as providing over half of the support for the minor dependent if the requirements of sec_152 are satisfied sec_152 provides that the noncustodial_parent may be treated as having provided over half of the support if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year petitioner does not contend that sec_152 applies here therefore petitioner is not entitled to claim any child as a dependent under sec_151 child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child as relevant here a qualifying_child is defined as an individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 petitioner is not entitled to claim a dependency_exemption deduction under sec_151 therefore he is not entitled to claim the child_tax_credit head_of_household filing_status a taxpayer shall be considered a head of a household if that taxpayer is not married is not a surviving_spouse as defined in sec_2 and maintains a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child of the taxpayer sec_2 the taxpayer must also furnish over half of the cost of the household during the taxable_year sec_2 as discussed supra petitioner did not maintain a household that constituted for more than one-half of the taxable_year the principal_place_of_abode for thomas accordingly petitioner is not entitled to head_of_household filing_status b the constitutionality of sec_152 petitioner argues that by granting the custodial_parent the dependency_exemption deduction sec_152 creates the irrebuttable presumption that the custodial_parent provides more than half of the dependent’s support and is unconstitutional an irrebuttable presumption may be defined as a presumption incapable of being overcome by proof of the most positive character 285_us_312 petitioner argues that sec_152 denies him equal protection in disallowing the dependency_exemption deduction for one of his children because ms sirkis and he have an even number of children for whom he pays child_support with regard to federal statutes the due process clause of the fifth_amendment of the constitution of the united_states embraces the principles of the equal protection clause of the fourteenth amendment of the constitution of the united_states 415_us_361 n 394_us_618 in 461_us_540 the supreme court noted generally statutory classifications are valid if they bear a rational relation to a legitimate governmental purpose statutes are subjected to a higher level of scrutiny if they interfere with the exercise of a fundamental right such as freedom of speech or employ a suspect classification such as race legislatures have especially broad latitude in creating classifications and distinctions in tax statutes citation omitted no fundamental right or suspect classification is involved here under the rational basis standard a provision does not violate equal protection if any state of facts rationally justifying it is demonstrated to or perceived by the courts 400_us_4 moreover congressional judgments in the form of ‘irrebuttable presumptions’ in the economic area will be upheld where there is a rational relationship between the criteria set forth in the statutory mandate and a legitimate congressional purpose 574_f2d_694 2d cir affg 67_tc_986 generally the alleviation of administrative burdens and practical problems of enforcement constitutes a legitimate congressional purpose 72_tc_757 by enacting the current version of sec_152 congress sought to avoid the very type of factual debates that petitioner advances regarding the expenses of supporting and raising children and to ease the administrative burden that was placed on the irs when it became involved in these types of disputes knight v commissioner tcmemo_1992_710 sec_152 gives the custodial_parent the deduction and the ability to waive it for the benefit of the noncustodial_parent id this eases the administrative burden on the irs and advances enforcement of the statute in a rational way therefore sec_152 does not violate the due process clause of the fifth_amendment of the constitution of the united_states id to be sure there are other ways that congress could have resolved the problem and each way would have strengths and weaknesses but the fact that another way may seem preferable to petitioner does not mean that the manner chosen is without a rational basis sec_152 withstands petitioner’s constitutional challenge decision will be entered for respondent at best petitioner’s argument is somewhat convoluted if there were an odd number of children involved petitioner acknowledges that equal apportionment of the sec_151 dependency_exemption deduction would not be possible presumably even petitioner realizes that the answer could not be derived from king solomon’s wisdom
